Title: From George Washington to Silas Deane, 2 September 1778
From: Washington, George
To: Deane, Silas


          
            Dear sir.
            Head Quartrs White plains Sept. 2d 1778
          
          I received your favor of the 22d Ulto by Mr Webb.
          The regard I have for Colo. Webb—and my wish to oblige you, would urge me most strongly
            to effect his release, if it were practicable; but our circumstances will not admit of
            it. The only rule of exchange, now existing between the two armies, is equality of rank;
            and unhappily, we have not a Colonel, a prisoner, in our hands. Indeed, if we had, the
            Enemy have other Colonels of ours, who have been much longer in captivity, and who must
            have a preference. As from this state, his exchange cannot now be accomplished, his
            enlargement must depend entirely upon the indulgence of Sr Henry Clinton, and for which
            I cannot sollicit, with any degree of propriety; having been obliged to refuse him
            requests of the same nature—and as it would lead to many inconveniences. At the same
            time I shall be happy, if he can obtain his parole, and from what I told Mr Jos: Webb,
            his Brother, I am in hopes he will interest himself through the medium of some of his
            British acquaintances—and that it may be granted.
          With respect to news, my Letter of Yesterday to Congress, which I presume you will be
            informed of, contains the last from the Eastward. By General Sullivan’s account the
            Enemy attacked him in his retreat on the 29th Ulto and after a warm action, were obliged
            to retire from the Field, with precipitation, and in disorder. He had not time then, to
            ascertain either our—or their loss. This was a very interesting event, considering his
            situation, and it will give me great pleasure to hear, that he and his Troops are on the
            main again.
          I thank you much for your promised visit, and I will thank you still more for the visit
            itself. I shall consider it, not only as an honorable—but as a very friendly mark of
            your attention. I have the Honor to be with the most perfect regard & respect D.
            Sir Your Most Obedt servant
          
            Go: Washington
          
        